 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURTS
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         Fraser Rotchford,
                                                             CASE NO. 3:19-cv-05154-RBL-JRC
11                                  Plaintiff,
                                                             ORDER TO SHOW CAUSE OR
12                 v.                                        AMEND COMPLAINT
13         Richard Davies et al.,

14                                  Defendants.

15

16          Plaintiff Fraser Rotchford, proceeding pro se and in forma pauperis, filed this civil rights

17   complaint under 42 U.S.C. § 1983. Plaintiff’s claims against his defense counsel are barred under

18   Heck v. Humphrey, 512 U.S. 477 (1994), unless plaintiff can show his convictions were

19   overturned through the appeals process or a habeas corpus petition. Plaintiff’s allegations that

20   defendants Dempsey, Charlton, Davies, and Jacobs verbally harassed and threatened him and

21   that he had a consensual sexual relationship with defendant Moore are not sufficient to

22   demonstrate a violation of the Eighth Amendment. Accordingly, the Court declines to serve

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -1
 1   plaintiff’s complaint, however, the Court provides plaintiff leave to file an amended pleading by

 2   May 24, 2019, to cure the deficiencies identified herein.

 3                                             BACKGROUND

 4           In his plaintiff, who is currently housed at Clallam County Jail, names as defendants

 5   Richard Davies, Jack Range, Jefferson County Associated Counsel (“JCAC”), Jennifer

 6   Dempsey, Scott Charlton, Nat Jacobs, and Ashley Moore. Dkt. 8 at 2. Plaintiff alleges that

 7   defendants Davies, Dempsey, JCAC, Charlton, Range, and Jacobs failed to inform plaintiff of his

 8   ability to appeal a plea bargain, failed to inform plaintiff that he was required to be at pre-trial

 9   hearings, refused to provide plaintiff with discovery, and filed an appeal against his wishes. Id. at

10   3-12.

11           Plaintiff alleges that defendant Dempsey repeatedly asked for his phone number, which

12   he alleges constituted sexual harassment. Id. at 3-6. Plaintiff alleges that defendants Davies,

13   Charlton, and Jacobs threatened him with physical violence. Id. at 4. Plaintiff alleges that he had

14   a consensual sexual relationship with defendant Moore, a deputy at Jefferson County Sheriff’s

15   Department. Id. at 7.

16           Plaintiff seeks $16 million dollars for “application of mens rea as criterion for

17   determination of relief instead of proof beyond a reasonable doubt of damages(s)[.]” Id. at 14.

18                                               DISCUSSION

19           Under the Prison Litigation Reform Act of 1995 (“PLRA”), the Court is required to

20   screen complaints brought by prisoners seeking relief against a governmental entity or officer or

21   employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must “dismiss the

22   complaint, or any portion of the complaint, if the complaint: (1) is frivolous, malicious, or fails to

23   state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -2
 1   who is immune from such relief.” Id. at (b); 28 U.S.C. § 1915(e)(2); see Barren v. Harrington,

 2   152 F.3d 1193 (9th Cir. 1998).

 3           In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must sufficiently

 4   allege that: (1) he suffered a violation of rights protected by the Constitution or created by

 5   federal statute, and (2) the violation was proximately caused by a person acting under color of

 6   state law. See Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). The first step in a § 1983

 7   claim is therefore to identify the specific constitutional right allegedly infringed. Albright v.

 8   Oliver, 510 U.S. 266, 271 (1994). To satisfy the second step, a plaintiff must allege facts

 9   showing how individually named defendants caused, or personally participated in causing, the

10   harm alleged in the complaint. See Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981).

11           Plaintiff’s complaint does not sufficiently allege these claims, which will result in

12   dismissal of his case if not corrected in an amended complaint.

13           I.      Heck Bar and Defense Counsel as Defendants

14           Plaintiff’s allegations that defendants Davies, Dempsey, Charlton, Range, and Jacobs

15   failed to inform plaintiff of his ability to appeal a plea bargain, failed to inform plaintiff that he

16   was required to be at pre-trial hearings, refused to provide plaintiff with discovery, and filed an

17   appeal against his wishes, raise a direct challenge to plaintiff’s prior criminal convictions. Id. at

18   3-12.

19           When a prisoner confined by the government challenges the very fact or duration of his

20   physical imprisonment, and the relief he seeks will determine that he is or was entitled to

21   immediate release or a speedier release from that imprisonment, his sole federal remedy is a writ

22   of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). In order to recover damages

23   for an alleged unconstitutional conviction or imprisonment, or for other harm caused by actions

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -3
 1   whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove

 2   that the conviction or sentence has been reversed on direct appeal, expunged by executive order,

 3   declared invalid by a state tribunal authorized to make such determination, or called into

 4   question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254. Heck, 512

 5   U.S. at 486-87.

 6          Here, plaintiff does not allege that his prior criminal convictions have been reversed on

 7   direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

 8   make such a determination, or called into question by a writ of habeas corpus. See Dkt. 8. Rather,

 9   plaintiff’s allegations indicate that he was “wrongfully accused of stalking” and “violating a

10   protection order” Id. at 5. Thus, plaintiff’s claims against defendants Davies, JCAC, Charlton,

11   Range, Jacobs and Dempsey are barred under Heck unless plaintiff can show his convictions

12   were overturned through the appeals process or a habeas corpus petition. See Heck, 512 U.S. at

13   486-87.

14          Moreover, even if plaintiff’s claims are not barred under the Heck doctrine, plaintiff has

15   not alleged that defendants Davies, JCAC, Charlton, Range, Jacobs and Dempsey were acting

16   under color of state law when they defended plaintiff in his prior criminal cases.

17          To state a claim under § 1983, a plaintiff must allege: (1) the deprivation of right,

18   privileges, or immunities secured by the Constitution; (2) by a person acting under the color of

19   state law. West v. Atkins, 487 U.S. 42, 48-49 (1988). A person acts under color of state law when

20   he or she “exercises power possessed by virtue of state law and made possible only because the

21   wrongdoer is clothed with the authority of state law.” Id. at 49. “The purpose of § 1983 is to

22   deter state actors from using the badge of their authority depriving individuals of their federally

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -4
 1   guaranteed rights.” McDade v. West, 223 F.3d 1135, 1139 (9th Cir. 2000) (citing Wyatt v. Cole,

 2   504 U.S. 158, 161 (1992)).

 3          However, the Supreme Court has repeatedly recognized that public defenders are not

 4   acting under color of state law for purposes of § 1983 when they act in their traditional role as an

 5   advocate. See, e.g., Vermont v. Brillon, 556 U.S. 81, 91 (2009) (assigned public defender is

 6   ordinarily not considered a state actor); Georgia v. McCollum, 505 U.S. 42, 53 (1992); Polk

 7   C’nty v. Dodson, 454 U.S. 312, 320-25 (1981) (a public defendant “does not act under color of

 8   state law when performing a lawyer’s traditional functions as counsel” to a criminal defendant).

 9   Public defenders and private criminal defense attorneys do not act under the color of law when

10   representing criminal defendants because they are not acting on behalf of the government; rather,

11   they are the government’s adversary. See Polk C’nty, 454 U.S. at 323 n.13; see also Atkins, 487

12   U.S. at 50.

13          Thus, plaintiff must show cause as to why these claims should not be dismissed.

14          II.     Verbal Threats

15          Plaintiff alleges that defendants Dempsey, Charlton, Davies, and Jacobs verbally

16   harassed and threatened him. Dkt. 8 at 3-6. First, as noted above, it is not clear that defendants

17   Dempsey, Charlton, Davies and Jacobs were acting under the color of state law when the

18   allegedly verbally harassed plaintiff. Moreover, “verbal harassment generally does not violate

19   the Eighth Amendment.” Kennan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996) (citing Oltarzewski

20   v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987)). Thus, even if plaintiff had alleged facts

21   demonstrating that defendants Dempsey, Charlton, Davies, and Jacobs were acting under the

22   color of state law, plaintiff’s allegations of verbal harassment and threats are not sufficient to

23   demonstrate a violation of the Eighth Amendment.

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -5
 1          Accordingly, plaintiff must show cause as to why these claims should not be dismissed.

 2          III.    Defendant Moore

 3          Plaintiff alleges that he had a consensual sexual relationship with defendant Moore. Dkt.

 4   8.

 5          Sexual abuse in prison is viewed through the Eighth Amendment's ban on cruel and

 6   unusual punishment. “Whether a particular event or condition in fact constitutes ‘cruel and

 7   unusual punishment’ is gauged against ‘the evolving standards of decency that mark the progress

 8   of a maturing society.’ ” Schwenk v. Hartford, 204 F.3d 1187, 1196 (9th Cir. 2000) (quoting

 9   Hudson v. McMillian, 503 U.S. 1, 8 (1992)). In terms of excessive force, the Supreme Court has

10   held that when “prison officials maliciously and sadistically use force to cause harm,

11   contemporary standards of decency always are violated,” regardless of whether a prisoner

12   suffered significant physical injury. Hudson, 503 U.S. at 9. The only requirement is that the

13   prison official's actions be “ ‘offensive to human dignity.” Schwenk, 204 F.3d at 1196 (quoting

14   Felix v. McCarthy, 939 F.2d 699, 702 (9th Cir. 1991)). “A sexual assault on an inmate by a guard

15   ... is deeply ‘offensive to human dignity.’ “ Id. at 1197.

16          However, numerous district courts have held that a consensual sexual relationship

17   between a prisoner and a correctional officer does not violate the Eighth Amendment. See Fisher

18   v. Goord, 981 F. Supp. 140, 174 (W.D. N.Y. 1997) (allegedly consensual sexual relationship

19   with prison guard did not violate Eighth Amendment); Phillips v. Bird, 2003 WL 22953175, at

20   *6 (D. Del. Dec. 1, 2003) (“Consensual sex between two adults does not constitute cruel and

21   unusual punishment simply because it occurs within the walls of a prison.”); Petty v. Venus

22   Correctional Unit, 2001 WL 360868 at *2 (N.D. Tex. April 10, 2001) (dismissing inmate's §

23   1983 claim because “plaintiff has not shown the alleged [sexual] harassment to have caused him

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -6
 1   pain”). See also Hudson, 503 U.S. at 9 (not “every malevolent touch by a prison guard gives rise

 2   to a federal cause of action.”).

 3          Here, plaintiff alleges his relationship with defendant Moore was consensual, and does

 4   not allege that defendant Moore engaged in any sexual abuse or misconduct which would violate

 5   the Eighth Amendment's ban on cruel and unusual punishment. Accordingly, plaintiff has not

 6   sufficiently alleged facts supporting a claim under the Eighth Amendment against defendant

 7   Moore. If plaintiff wishes to pursue claims under the Eighth Amendment against defendant

 8   Moore, he must provide an amended complaint with a short, plain statement explaining exactly

 9   what actions were taken by defendant Moore, how each defendant Moore’s actions violated

10   plaintiff’s constitutional rights, what harm he suffered as a result, and whether defendant Moore

11   had knowledge of plaintiff’s harm or risk of harm.

12          IV.     Instructions to Plaintiff and the Clerk

13          Due to the deficiencies described above, the Court will not serve plaintiff’s complaint. If

14   plaintiff intends to pursue a § 1983 civil rights action in this Court, he must file an amended

15   complaint and within the amended complaint, he must write a short, plain statement telling the

16   Court: (1) the constitutional right plaintiff believes was violated; (2) the name or names of the

17   person or persons who violated the right; (3) exactly what each individual or entity did or failed

18   to do; (4) how the action or inaction of each individual or entity is connected to the violation of

19   plaintiff’s constitutional rights; and (5) what specific injury plaintiff suffered because of the

20   individuals’ conduct. See Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976).

21          Plaintiff shall present the amended complaint on the form provided by the Court. The

22   amended complaint must be legibly rewritten or retyped in its entirety, it should be an original

23   and not a copy, it should contain the same case number, and it may not incorporate any part of

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -7
 1   the original complaint by reference. The amended complaint will act as a complete substitute for

 2   the original complaint, and not as a supplement. An amended complaint supersedes all previous

 3   complaints. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) overruled in part on

 4   other grounds, Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012). Therefore, the

 5   amended complaint must be complete in itself and all facts and causes of action alleged in the

 6   original complaint that are not alleged in the amended complaint are waived. Forsyth, 114 F.3d

 7   at 1474. The Court will screen the amended complaint to determine whether it contains factual

 8   allegations linking each defendant to the alleged violations of plaintiff’s rights. The Court will

 9   not authorize service of the amended complaint on any defendant who is not specifically linked

10   to a violation of plaintiff’s rights.

11           If plaintiff fails to file an amended complaint or fails to adequately address the issues

12   raised herein on or before May 24, 2019, the undersigned will recommend dismissal of this

13   action pursuant to 28 U.S.C. § 1915.

14           The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

15   civil rights complaint. The Clerk is further directed to send copies of this Order and Pro Se

16   Instruction Sheet to plaintiff.

17           Dated this 25th day of April, 2019.

18

19

20                                                          A
                                                            J. Richard Creatura
21
                                                            United States Magistrate Judge
22

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -8
